Filed Pursuant to Rule 424(b)(3) Registration No. 333-212149 PROSPECTUS 28 0,000 Shares Common Stock This prospectus of NV5 Global, Inc. relates to the resale from time to time of (i) up to 140,000 shares of our common stock, $0.01 par value per share, held by Roth Capital Partners, LLC (“Roth”), issued upon the exercise of unit warrants purchased by Roth at the time of our initial public offering (“IPO”), and (ii) up to 140,000 shares of our common stock, $0.01 par value per share, to be issued upon the exercise of outstanding warrants (the “Warrants”) and resold by the exercising warrantholder from time to time (the “Warrantholders” and, together with Roth, collectively the “Selling Stockholders”). The Selling Stockholders may offer the shares of common stock from time to time directly or through underwriters, broker or dealers and in one or more public or private transactions at market prices prevailing at the time of sale, at fixed prices, at negotiated prices, at various prices determined at the time of sale or at prices related to prevailing market prices, as further described herein. If the shares of common stock are sold through underwriters, broker-dealers or agents, the Selling Stockholders or purchasers of the shares will be responsible for underwriting discounts or commissions or agents’ commissions. The timing and amount of any sale is within the sole discretion of the Selling Stockholders. We will not receive any proceeds from the sale of these shares by the Selling Stockholders. Our common stock is listed on the NASDAQ Capital Market under the symbol "NVEE." The last reported sale price of our common stock on June 27, 2016 was $25.67 per share . We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 and, as such, have elected to comply with certain reduced public company reporting requirements for this prospectus, the other documents that are incorporated by reference into this prospectus and future filings with the Securities and Exchange Commission. Investing in our common stock involves risk. See “Risk Factors” beginning on page S- 3 , and under similar headings in the other documents that are incorporated by reference into this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Prospectus dated June30, 2016. TABLE OF CONTENTS Prospectus Page ABOUT THIS PROSPECTUS ii PROSPECTUS SUMMARY 1 THE OFFERING 2 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 5 USE OF PROCEEDS 7 SELLING STOCKHOLDERS 8 PLAN OF DISTRIBUTION 9 LEGAL MATTERS 10 EXPERTS 10 WHERE YOU CAN FIND MORE INFORMATION 11 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 11 i ABOUT THIS PROSPECTUS You should rely only on the information contained in or incorporated by reference into this prospectus. Neither we nor the Selling Stockholders have authorized, and no underwriter is expected to authorize, anyone to provide you with information that is different. This prospectus is not an offer to sell or solicitation of an offer to buy these securities in any circumstances under which the offer or solicitation is unlawful. The Selling Stockholders are offering to sell, and seeking offers to buy, our securities only in jurisdictions where offers and sales are permitted. You should not assume that the information we have included in this prospectus is accurate as of any date other than the date of this prospectus, or that any information we have incorporated by reference is accurate as of any date other than the date of the document incorporated by reference, regardless of the time of delivery of this prospectus or of any of our securities. Our business, financial condition, results of operations, and prospects may have changed since that date. For Investors Outside the U.S.: Neither we nor any of the Selling Stockholders have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than in the U.S. You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus. Our name, our logo, and other trademarks or service marks of ours appearing in this prospectus are the property of NV5 Global, Inc. ii PROSPECTUS SUMMARY This summary highlights information contained elsewhere or incorporated b y reference into this prospectus . This summary does not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire prospectus, including the “Risk Factors" section in this prospectus, as well as the financial statements and the other information incorporated by reference herein before making an investment decision. Unless the context otherwise indicates, the terms “NV5,” “Company,” “we,” “us,” and “our” as used in this prospectus refer to NV5 Global, Inc. and its subsidiaries. Overview We are a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate, and environmental markets. The scope of our projects includes planning, design, consulting, permitting, inspection and field supervision, and management oversight. We also provide forensic engineering, litigation support, condition assessment, materials testing, and compliance certification. We operate 58 offices in 25 states nationwide, and are headquartered in Hollywood, Florida. All of our offices utilize our shared services platform, which consists of human resources, marketing, finance, information technology, legal, corporate development, and other resources at our corporate headquarters. Our shared services platform is intended to optimize the performance of our business as we increase our scale and scope. By maintaining a centralized, shared services platform, we believe we can better manage our business, apply universal financial and operational controls and procedures, increase efficiencies, and drive lower-cost solutions. Corporate Information Our principal executive offices are located at 200 South Park Road, Suite 350, Hollywood, Florida 33021 and our telephone number is (954)495-2112. Our website address is www.nv5.com . The information on, or accessible through, our website does not constitute a part of, and is not incorporated into, this prospectus. 1 THE OFFERING Common stock offered by the Selling Stockholders 280,000 shares of common stock. Common stock to be outstanding 10,411,876 shares of common stock, assuming exercise of all outstanding Warrants. Use of proceeds We will not receive any of the proceeds from the sale of shares of common stock by the Selling Stockholders. However, to the extent that the Warrants are exercised for cash, we will receive proceeds from any such exercise up to an aggregate of $1,092,000 for the 140,000 shares of common stock issuable upon such exercise. We intend to use any cash proceeds received from the exercise of the Warrants for working capital and other general corporate purposes. Risk factors You should carefully read and consider the information set forth under the heading “Risk Factors” on page 3 and all other information set forth in this prospectus other documents that are incorporated by reference into this prospectus before deciding to invest in our common stock. NASDAQ Capital Market symbol “NVEE ” 2 RISK FACTORS Before deciding to invest in our common stock, you should consider carefully the following discussion of risks and uncertainties affecting us and our common stock, as well as the risks and uncertainties incorporated by reference in this prospectus from our Annual Report on Form 10-K for the fiscal year ended December 31, 201 5 , our subsequent periodic reports and the other information contained or incorporated by reference in this prospe ctus . If any of the events anticipated by these risks and uncertainties occur, our business, financial condition and results of operations could be materially and adversely affected, and the value of our common stock could decline. The risks and uncertainties we discuss in this prospectus and in the documents incorporated by reference herein and therein are those that we currently believe may materially affect our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may materially and adversely affect our business, financial condition and results of operations. Risks Related To This Offering If the price of our common stock fluctuates significantly, your investment could lose value. Although our common stock is listed on the NASDAQ Capital Market (“NASDAQ”), we cannot assure you that an active public market will continue for our common stock. If an active public market for our common stock does not continue, the trading price and liquidity of our common stock will be materially and adversely affected. If there is a thin trading market or “float” for our stock, the market price for our common stock may fluctuate significantly more than the stock market as a whole. Without a large float, our common stock would be less liquid than the stock of companies with broader public ownership and, as a result, the trading prices of our common stock may be more volatile. In addition, in the absence of an active public trading market, investors may be unable to liquidate their investment in us. Furthermore, the stock market is subject to significant price and volume fluctuations, and the price of our common stock could fluctuate widely in response to several factors, including: ● our quarterly or annual operating results; ● changes in our earnings estimates; ● investment recommendations by securities analysts following our business or our industry; ● additions or departures of key personnel; ● changes in the business, earnings estimates or market perceptions of our competitors; ● our failure to achieve operating results consistent with securities analysts’ projections; ● changes in industry, general market or economic conditions; and ● announcements of legislative or regulatory changes. The stock market has experienced extreme price and volume fluctuations in recent years that have significantly affected the quoted prices of the securities of many companies, including companies in our industry. The changes often appear to occur without regard to specific operating performance. The price of our common stock could fluctuate based upon factors that have little or nothing to do with our company and these fluctuations could materially reduce our stock price. 3 You may experience future dilution as a result of future equity offerings. In order to raise additional capital, we may in the future offer additional shares of our common stock or other securities convertible into or exchangeable for our common stock at prices that may not be the same as the price in this offering. We may sell shares or other securities in any other offering at a price that is less than the price paid by investors in this offering, and investors purchasing shares or other securities in the future could have rights superior to existing stockholders. The price at which we sell additional shares of our common stock, or securities convertible or exchangeable into common stock, in future transactions may be higher or lower than the price paid by investors in this offering. 4 FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus or incorporated by reference into this prospectus contain “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995. From time to time, we also provide forward-looking statements in other materials we release to the public, as well as oral forward-looking statements. Forward-looking statements include, but are not limited to, statements regarding our “expectations,” “hopes,” “beliefs,” “intentions,” or “strategies” regarding the future. In addition, any statements that refer to projections, forecasts, or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. We have tried, wherever possible, to identify such statements by using words such as, but not limited to, “anticipate,” “believe,” “expect,” “intend,” “estimate,” “predict,” “project,” “may,” “might,” “should,” “would,” “will,” “likely,” “will likely result,” “continue,” “could,” “future,” “plan,” “possible,” “potential,” “target,” “forecast,” “goal,” “observe,” “seek,” “strategy” and other words and terms of similar meaning, but the absence of these words does not mean that a statement is not forward looking. The forward-looking statements in this prospectus reflect the Company’s current views with respect to future events and financial performance. Forward-looking statements are not historical factors and should not be read as a guarantee or assurance of future performance or results, and will not necessarily be accurate indications of the times at, or by, or if which such performance or results will be achieved. Forward-looking statements are based on information available at the time those statements are made or management’s good faith beliefs, expectations and assumptions as of that time with respect to future events. Because forward-looking statements relate to the future, they are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause such differences include: ● our ability to retain the continued service of our key professionals and to identify, hire and retain additional qualified professionals; ● changes in demand from the local and state government and private clients that we serve; ● general economic conditions, nationally and globally, and their effect on the demand and market for our services; ● fluctuations in our results of operations; ● the government’s funding and budgetary approval process; ● the possibility that our contracts may be terminated by our clients; ● our ability to win new contracts and renew existing contracts; ● our dependence on a limited number of clients; ● our ability to complete projects timely, in accordance with our customers’ expectations, or profitability; ● our ability to successfully execute our mergers and acquisitions strategy, including the integration of new companies into our business; ● our ability to successfully manage our growth strategy; ● our ability to raise capital in the future; ● competitive pressures and trends in our industry and our ability to successfully compete with our competitors; ● our ability to avoid losses under fixed-price contracts; ● the credit and collection risks associated with our clients; ● our ability to comply with procurement laws and regulations; 5 ● changes in laws, regulations, or policies; ● the enactment of legislation that could limit the ability of local, state and federal agencies to contract for our privatized services; ● our ability to complete our backlog of uncompleted projects as currently projected; ● the risk of employee misconduct or our failure to comply with laws and regulations; ● our ability to control, and operational issues pertaining to, business activities that we conduct with business partners and other third parties; and ● significant influence by our principal stockholder and the existence of certain anti-takeover measures in our governing documents. There can be no assurance that future developments affecting us will be those that we have anticipated. These forward-looking statements involve a number of risks, uncertainties, or assumptions, many of which are beyond our control, that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this prospectus will in fact transpire or prove to be accurate. Readers are cautioned to consider the specific risk factors described herein and not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. The Company undertakes no obligation to update or publicly revise any forward-looking statement, whether as a result of new information, future developments or otherwise, except as may be required under applicable securities laws. All subsequent written or oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by this paragraph. You are advised, however, to consider any further disclosures we make on related subjects in our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and our other filings with the SEC. Also note that we provide a cautionary discussion of risks and uncertainties relevant to our business under “Item 1A. Risk Factors” in our most recent Annual Report on Form 10-K. We note these factors for investors as permitted by the Private Securities Litigation Reform Act of 1995. You should understand it is not possible to predict or identify all such factors. 6 USE OF PROCEEDS We will not receive any of the proceeds from the sale of shares of common stock by the Selling Stockholders. However, to the extent that the Warrants are exercised for cash, we will receive proceeds from any such exercise up to an aggregate of $1,092,000 for the 140,000 shares of common stock issuable upon such exercise. We intend to use any cash proceeds received from the exercise of the Warrants for working capital and other general corporate purposes. 7 SELLING STOCKHOLDERS On March 26, 2013, we priced our initial public offering of 1,400,000 units. Each unit was sold at an offering price of $6.00 per unit and consisted of one share of the Company’s common stock and one warrant (each, a “Public Warrant”) to purchase one share of our common stock at an exercise price of $7.80 per share. The units began trading on the NASDAQ on March 27, 2013 and traded solely as units through September 26, 2013. On September 27, 2013 (the “Separation Date”), the common stock and Public Warrants underlying our units automatically separated from the units and began trading separately on the NASDAQ under the symbols “NVEE” and “NVEEW,” respectively. Each Public Warrant entitled the holder to purchase from us one share of our common stock at an exercise price of $7.80 beginning on the Separation Date, provided that there was an effective registration statement in effect covering the shares of common stock underlying the Public Warrants. In connection with the IPO, as disclosed in Item 7 of our Annual Report on Form 10-K incorporated by reference herein, upon closing,Roth purchased a unit warrant to acquire up to 140,000 units at an exercise price of $7.20 per unit, each of such units consisting of one share of the Company’s common stock and one warrant to purchase one share of the Company’s common stock at an exercise price of $7.80 per share on terms substantially identical to those contained in the Public Warrants. Roth exercised these warrants for cash on March 25, 2016 and accordingly received 140,000 shares of common stock offered hereby and 140,000 Warrants. We currently anticipate that the Warrantholders will consist of one or more parties to whom such Warrants are transferred by Roth pursuant to one or more transactions exempt from the registration requirements of the Securities Act, including potentially its partners, officers or affiliates, and who have been requested to be named as a Selling Stockholder in a prospectus supplement to this prospectus filed pursuant to Securites Act 424(b)(7). Although as of the date hereof, Roth has not so requested to be named as a Selling Stockholder itself regarding any shares underlying the Warrants, it may choose to do so in the future with regard to all or a portion of the shares underlying the Warrants, in which case we will file an applicable prospectus supplement so naming them. The information set forth in the following table regarding the beneficial ownership after resale of shares of common stock is based upon the assumption thatthe Selling Stockholderswill sell all of the shares of common stock covered by this prospectus. Selling Stockholder Class Number of Shares Beneficially Owned Percent of Class Number of Shares Offered Number of Shares of Class Beneficially Owned After Offering Percentage of Shares of Class Beneficially Owned After Offering Roth Capital Partners, LLC Common Stock 280,000 3.4 % 140,000 — — Holders from time-to-time of Warrants (2) Common Stock 140,000 — — (1)Includes 140,000 shares currently issuable upon exercise of the Warrants. (2) The Warrantholders (including their transferees, pledgees or donees or their successors) may elect to exercise the Warrants at any time prior to their expiration on March 27, 2018 and may from time to time offer and sell pursuant to this prospectus and the applicable prospectus supplement up to an aggregate of 140,000 shares of our Common Stock received upon such exercise. We will identify any such Warrantholder that becomes a Selling Stockholder and their beneficial ownership of ourCommon Stockin a prospectus supplement filed pursuant to Securities Act Rule 424(b)(7), as permitted by Rule 430B(b)(2). 8 PLAN OF dISTRIBUTION The Selling Stockholders will act independently of the Company in making their decision with respect to the timing, manner and size of any sale(s). The Selling Stockholders and any of their respective pledgees, donees, transferees or other successors-in-interest may, from time to time, sell any or all of the shares of common stock beneficially owned by it and offered hereby directly or through one or more broker-dealers or agents. The Selling Stockholders will be responsible for commissions charged by such broker-dealers or agents. Such shares of common stock may be sold in one or more transactions at fixed prices, at prevailing market prices at the time of the sale, at varying prices determined at the time of sale, or at negotiated prices. The Selling Stockholders may use any one or more of the following methods when selling shares: ● through underwriters, brokers or dealers (who may act as agent or principal and who may receive compensation in the form of discounts, concessions or commissions from the Selling Stockholders, the purchaser or such other persons who may be effecting such sales) for resale to the public or to institutional investors at various times; ● through negotiated transactions, including, but not limited to, block trades in which the broker or dealer so engaged will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● through purchases by a broker or dealer as principal and resale by that broker or dealer for its account; ● on any national securities exchange or quotation service on which the shares may be listed or quoted at the time of sale at market prices prevailing at the time of sale, at prices related to such prevailing market prices, or at negotiated prices; ● in private transactions other than exchange or quotation service transactions; ● short sales, purchases or sales of put, call or other types of options, forward delivery contracts, swaps, offerings of structured equity-linked securities or other derivative transactions or securities; ● transactions with a broker-dealer or its affiliate, whereby the broker-dealer or its affiliate will engage in short sales of shares and may use shares to close out its short position; ● options or other types of transactions that require the delivery of shares to a broker-dealer or an affiliate thereof, who will then resell or transfer the shares; ● loans or pledges of shares to a broker-dealer or an affiliate, who may sell the loaned shares or, in an event of default in the case of a pledge, sell the pledged shares; ● through offerings of securities exercisable, convertible or exchangeable for shares, including, without limitation, securities issued by trusts, investment companies or other entities; ● offerings directly to one or more purchasers, including institutional investors; 9 ● through ordinary brokerage transactions and transactions in which a broker solicits purchasers; ● through distribution to the security holders of the Selling Stockholders; ● through a combination of any such methods of sale; or ● through any other method permitted under applicable law. Additionally, the Selling Stockholders may resell all or a portion of its shares in open market transactions in reliance upon Rule144 under the Securities Act, provided that they meet the criteria and conforms to the requirements of Rule144. The Selling Stockholders may be deemed to be a statutory underwriter under the Securities Act. In addition, any other broker-dealers who act in connection with the sale of the shares hereunder may be deemed to be “underwriters” within the meaning of Section2(11) of the Securities Act, and any commissions received by them and profit on any resale of the shares as principal may be deemed to be underwriting discounts and commissions under the Securities Act. Any other broker-dealers engaged by the Selling Stockholders may arrange for other brokers-dealers to participate in sales. Such broker-dealers and any other participating broker-dealers may, in connection with such sales, be deemed to be underwriters within the meaning of the Securities Act. If the Selling Stockholders effect such transactions through underwriters, broker-dealers or agents, such underwriters, broker-dealers or agents may receive commissions in the form of discounts, concessions or commissions from the Selling Stockholders or commissions from purchasers of the shares of common stock for whom they may act as agent or to whom they may sell as principal, or both (which discounts, concessions or commissions as to particular underwriters, broker-dealers or agents may be less than or in excess of those customary in the types of transactions involved). Any discounts or commissions received by any such broker-dealers may be deemed to be underwriting discounts and commissions under the Securities Act. There can be no assurance that the Selling Stockholders will sell any or all of the shares of common stock registered pursuant to the registration statement of which this prospectus forms a part. We are not aware of any plans, arrangements or understandings between the Selling Stockholder s and any other underwriter, broker-dealer or agent regarding the sale of shares of common stock by the Selling Stockholder s . We will pay all expenses incident to the filing of this registration statement. These expenses include accounting and legal fees in connection with the preparation of the registration statement of which this prospectus form a part, legal and other fees in connection with the qualification of the sale of the shares under the laws of certain states (if any), registration and filing fees and other expenses. LEGAL MATTERS Certain legal matters relating to the validity of the securities offered hereby will be passed upon for us by Loeb & Loeb LLP, New York, NY. EXPERTS The 2015 financial statements incorporated in this prospectus by reference from the Company’s Annual Report on Form 10-K for the year ended December31,2015 have been audited by Deloitte & Touche LLP, an independent registered public accounting firm, as stated in their report which is incorporated herein by reference. Such 2015 financial statements have been so incorporated in reliance upon the report of such firm given upon their authority as experts in accounting and auditing. 10 The 2014 and 2013 audited financial statements incorporated by reference in this prospectus and elsewhere in the registration statement have been so incorporated by reference in reliance upon the report of Grant Thornton LLP, independent registered public accountants, upon the authority of said firm as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION We are currently subject to the information requirements of the Exchange Act and in accordance therewith file periodic reports, proxy statements and other information with the Securities and Exchange Commission. You may read and copy (at prescribed rates) any such reports, proxy statements and other information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Our SEC filings will also be available to you on the SEC’s website at http://www.sec.gov. Any statement contained in a document incorporated or deemed to be incorporated by reference in this prospectus will be deemed to be modified or superseded to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference in this prospectus modifies or supersedes that statement. Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus. If you make a request for such information in writing or by telephone, we will provide you, without charge, a copy of any or all of the information incorporated by reference into this prospectus. Any such request should be directed to: NV5 Global, Inc. 200 South Park Road, Suite 350
